Citation Nr: 0026286	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

J.J.




INTRODUCTION

The veteran served on active duty from August 1976 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The veteran 
submitted a notice of disagreement with the RO's decision in 
July 1998.  A statement of the case was issued in February 
1999, and a substantive appeal was received at the RO in 
March 1999.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is plausible.


CONCLUSION OF LAW

The veteran has presented a well-grounded claim of 
entitlement to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1999).  Service connection for a psychosis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the veteran's service medical records disclose that he 
was treated after using hashish in November 1977.  He stated 
that he drank two to three beers a week.  The examiner's 
impression was admitted drug use.

On separation examination in April 1978, the veteran 
complained of recent gain or loss of weight, frequent trouble 
sleeping, depression or excessive worry, and nervous trouble.  
He specifically stated that he had trouble sleeping 
"sometimes."  The examiner noted normal weight fluctuations 
and periodic depression and nervousness by history.  
Psychiatric examination was normal, and no psychiatric 
disorder was diagnosed under the "SUMMARY OF DEFECTS AND 
DIAGNOSES."

In a July 1998 statement, Jose A. Juarbe, M.D. stated that 
while serving in Germany the veteran received psychiatric 
treatment because of being sleepless, depressed and nervous, 
and that he used hashish and alcohol because he thought his 
wife was unfaithful.  Dr. Juarbe further stated that 
"according to [veteran] since his discharge from the Army he 
had been being afraid of peoples [sic] . . . feeling sad- 
tearful.  According to relatives he is always ill humored - 
easily upset - with lack of interes [sic] - manifest 
frequently that he is a burden - useless and that he is going 
to kill himself."  Finally, Dr. Juarbe stated that the 
veteran was suffering from "clear manifestation of major 
depression that without any reasonable doubt had its onset 
while [veteran] was serving in Germany."

Upon VA examination in July 1999, the examiner reviewed the 
claims file and the veteran's medical records.  The diagnoses 
were alcohol abuse, in alleged remission, and an anxiety 
disorder, not otherwise specified.  The examiner did not find 
support for a diagnosis of major depression and did not 
consider that the veteran's present symptomatology to be 
related to active service.

The veteran's claim for service connection for a psychiatric 
disorder is plausible.  There is medical evidence showing 
that he currently has an anxiety disorder.  He complained of 
psychiatric symptomatology during active service.  Dr. Juarbe 
stated that he had a psychiatric disorder which had its onset 
during active service.  Assuming the credibility of this 
evidence, this claim must be said to be plausible, and 
therefore well grounded.  Additional assistance is required 
in order to fulfill the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Accordingly, the underlying issue of 
entitlement to service connection will be the subject of the 
remand that follows.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded, and, to that extent, 
the appeal is granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim.  Potentially relevant 
records have not been obtained by the RO.  The veteran has 
reportedly been treated at the PIC unit of the psychiatry 
service and referred to ADTP.  He also attends a 
rehabilitation program called Options and is treated by a 
clinical psychologist, Dr. Emilio Mendoza.  See VA 
examination reports, dated October 31, 1997, and July 22, 
1999.  Therefore, the RO should make arrangements to obtain 
these records on remand, as the duty to assist involves 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Given the uncertainty of the etiology of the veteran's 
psychiatric disorder, on remand he should also be afforded an 
appropriate VA examination to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.") 

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Request that the veteran provide a list 
of those who have treated him for his 
claimed psychiatric disorder since his 
separation from service.  Request all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  The Board is particularly interested 
in any treatment received at the PIC unit 
of the psychiatry service and ADTP, in a 
rehabilitation program called Options, and 
from Dr. Emilio Mendoza.  

With respect to any VA records, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran and his representative so that the 
veteran will have an opportunity to obtain 
and submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 CFR 3.159(c).

2.  Afford the veteran a VA examination by 
a psychiatrist in order to determine the 
etiology and date of onset of any current 
psychiatric disorder.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The doctor should render diagnoses of all 
current psychiatric disorders found in 
accordance with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  If no such disorders are found, 
the examiner should so state.  

The doctor should also render an opinion as 
to the date of onset and etiology of any 
psychiatric disorder(s).  Specifically, is 
any such condition related to the veteran's 
active service?  It is requested that the 
doctor discuss the prior medical evidence 
regarding the veteran's claimed psychiatric 
disorder and reconcile any contradictory 
evidence.  The doctor's opinion should 
include discussion of the service medical 
records, Dr. Juarbe's statements, and the 
July 1999 VA examination report.  

The doctor must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to be 
accomplished prior to completion of the 
examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If the 
requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (1999);  
see also Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Readjudicate the veteran's claim on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and be 
given a reasonable period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to obtain additional information.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


